Case 2:20-cv-00018-SJF-SIL Document 1-3 Filed 01/02/20 Page 1 of 3 PageID #: 18
Case 2:20-cv-00018-SJF-SIL Document 1-3 Filed 01/02/20 Page 2 of 3 PageID #: 19

                                                         U.S. Department of Justice



                                                        United States Attorney's Office
                                                        Eastern District ofNew York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                        NOTICE OF RIGHT TO SUE WITHIN 90 DAYS


                                                       October 7,2019


CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Joseph Montaldo
28 N. Cozine Rd
Manorville, NY 11949

                       Re:     Montaldo v. Suffolk County Police Department
                               EEOC Charge No.: 520-2014-03158

Dear Mr. Montaldo:

        This is to inform you that the Equal Employment Opportunity Commission (EEOC) has
referred your charge of discrimination against the Suffolk County Police Department to the
United States Attorney’s Office for the Eastern District of New York after conciliation efforts by
the EEOC failed. After careful consideration, this Office has determined that it will not file suit
on the above-referenced charge of discrimination. This should not be taken to mean that the
United States Attorney’s Office has made a judgment as to whether or not your charge is
meritorious.


         You are therefore hereby notified that you have the right to institute a civil action under
Title I of the Americans with Disabilities Act of 1990.42 U.S.C. $ 12111. et seq.. against the
above-named respondent. If you choose to commence a civil action, such suit must be filed in
the appropriate court within 90 days of vour receipt of this Notice.

        If you wish to pursue this matter, you should consult an attorney at your earliest
convenience. If you are unable to locate an attorney, you may wish to contact the EEOC or
apply to the appropriate court, since that court may appoint an attorney in some circumstances
under Section 706(f)(1) of the Civil Rights Act of 1964,42 U.S.C. § 2000e-5(f)(l), referenced in
Section 107(a) of the ADA, 42 U.S.C. § 2117(a).
Case 2:20-cv-00018-SJF-SIL Document 1-3 Filed 01/02/20 Page 3 of 3 PageID #: 20




        We are returning the files in this matter to EEOC’s District Office. If you or your
attorney have any questions concerning this matter or wish to inspect the investigative file,
please address your inquiry to the undersigned or to:

        Kevin J. Berry
        District Director
        Equal Employment Opportunity Commission
        New York District Office
        33 Whitehall Street, 5th Floor
        New York, New York 10004

        We are forwarding a copy of this Notice of Right to Sue to the Respondent in this case.

                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney


                                             By:
                                                     MICHAEL J.              :ri
                                                     Chief of Civil Rights, Civil Division
                                                     (718) 254-6052


cc:     Megan O’Donnell
        Assistant County Attorney
        Suffolk County Department of Law
        H. Lee Dennison Bldg.
        100 Veterans Memorial Highway
        Hauppauge, NY 11788-0099


      i^Steven J. Moser, Esq.
        3 School Street
        Glen Cove, NY 11542




                                                2
